108 U.S. 14 (1882)
FEIBELMAN
v.
PACKARD and Others.
Supreme Court of United States.
Decided November 13th, 1882.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF LOUISIANA.
Mr. J. Ray, and Mr. R.G. Colb for plaintiff.
Mr. Beckwith for defendant.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
Moses Feibelman and George Voelker, as partners, sued the defendants in error to recover damages for the seizure of their partnership goods by Packard, marshal of the United States for the District of Louisiana. A judgment was rendered against them. Their interests in the suit were joint, and the judgment affects them jointly and not separately. Feibelman alone has brought this writ of error, and there has been no summons and *15 severance or other equivalent proceeding. It follows that the writ must be dismissed, on the authority of Williams v. Bank of the United States, 11 Wheat. 414; Masterson v. Herndon, 10 Wall. 416; Simpson v. Greeley, 20 Wall. 152; and it is
So ordered.